Quinn, Chief Judge
(dissenting) :
I disagree with my brothers’ conclusion that the accused was prejudiced by the rebuttal testimony. This testimony did not demonstrate a general disposition or inclination to provoke fights. Rather, it reflected an attitude which has a very special meaning to the members of the military. It showed a person imbued, rightly or wrongly, with such pride in his own armed force as to incline him to test his physical prowess against members of a rival service, merely, as a witness testified, to “break the monotony” of liberty in a foreign port. That kind of conduct is oceans removed from a disposition to fight a fellow Marine, especially one who is his “only friend.” I have no doubt that this difference was apparent to, and understood by, the Marine officers constituting the court-martial. In my opinion, therefore, the rebuttal testimony presented nothing which influenced the court members against the accused. United States v Lewis, 14 USCMA 79, 84, 33 CMR 291.
If I am wrong in my assessment of the insignificance of the rebuttal testimony, I am still obliged to disagree with my brothers for another reason. In my opinion, the defense opened the door to the introduction of evidence of specific instances of aggressiveness. Neither of the defense character witnesses was asked to testify to the accused’s refutation for peaceableness. Instead, each was asked to discuss the accused’s day-to-day conduct. Thus, one witness was asked to “tell the court about PFC BALDWIN’S peaceableness”; he answered that he had never heard of the accused “being in any fights or arguments whatsoever.” The other witness, who had known the accused for only two weeks, was asked to state whether the accused “seem[ed] to be a peaceable person” in “the time that” the witness knew him; he responded : “I would say he was.” Since the accused opened the door to inquiry into specific details of his conduct, he has no reason to complain because the prosecution supplied some of the details. See United States v Shaw, 9 USCMA 267, 26 CMR 47.
I would answer the certified question in the negative, and reverse the decision of the board of review.